Citation Nr: 0732172	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for peptic ulcer disease (PUD), status post redo 
Billroth II reconstruction with roux-en-y and ventral hernia 
repair with mesh and recurrent incisional hernia, from 
January 26, 1999 to April 5, 1999, from June 1, 1999 to March 
27, 2000, and from July 1, 2000 to November 18, 2003.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1955 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2002, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In November 2003 the veteran substantiated his appeal and 
requested a personal hearing at the local RO before a member 
of the Board.  Thereafter, in a VA Form 9 received in 
September 2005, the veteran indicated that he no longer 
wanted a hearing before a member of the Board.  Accordingly, 
his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2007).

In the rating decision of July 1999, the RO granted 
entitlement to service connection for PUD, evaluated as 20 
percent disabling.  The veteran filed a timely notice of 
disagreement with the 20 percent evaluation.  In January 
2004, the RO increased the veteran's disability rating for 
PUD to 40 percent effective November 19, 2003.  The veteran 
again disagreed, arguing the 40 percent disability rating 
should date to the date of service connection, January 26, 
1999.

Although the appeal was styled and developed as entitlement 
to an earlier effective date for an increased rating, the 
Board observes that the veteran really noted disagreement 
with the assignment of the initial rating of his PUD.  
Therefore, the appeal has been more accurately restated as a 
"staged rating" increase.  The Court has held that an appeal 
from the assignment of an initial rating raises the propriety 
of the rating from its effective date, through the point in 
time when a final resolution of each issue has been reached.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).  Although RO did not evaluate the 
veteran's claim in light of Fenderson, the Board finds that 
there has been no due process violation.  That is, the 
veteran was aware of what evidence was required for a higher 
rating.  Moreover, whether the claim is characterized as a 
claim for an earlier effective date or a claim for an initial 
disability rating higher than 20 percent prior to November 
19, 2003, does not change the analysis of the claim on appeal 
before the Board.

The Board further notes that the veteran has not indicated 
disagreement with the 40 percent disability rating for PUD 
assigned effective November 19, 2003.  Accordingly, the Board 
will limit its analysis of the claim on appeal to an initial 
disability rating higher than 20 percent from January 26, 
1999 to April 5, 1999, from June 1, 1999 to March 27, 2000, 
and from July 1, 2000 to November 18, 2003.


FINDINGS OF FACT

From January 26, 1999 to April 5, 1999, from June 1, 1999 to 
March 27, 2000, and from July 1, 2000 to November 18, 2003, 
the veteran's service-connected PUD was manifested primarily 
by abdominal pain and diarrhea.


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating higher than 20 percent for PUD, status post redo 
Billroth II reconstruction with roux-en-y and ventral hernia 
repair with mesh and recurrent incisional hernia, were not 
met from January 26, 1999 to April 5, 1999, from June 1, 1999 
to March 27, 2000, and from July 1, 2000 to November 18, 
2003.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.112 (2001 and 
2006), 4.114, Diagnostic Code 7308 (2006).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The initial rating decision in July 1999 by the RO, that 
granted service connection for PUD, preceded the enactment of 
the VCAA.  As the VCAA notice was not mandated at the time of 
the initial rating decision in July 1999, the RO did not err 
in not providing such notice, but the veteran does have the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2002, the RO provided VCAA notice.  The veteran was 
notified of the evidence needed to substantiate the claim for 
an increased rating namely, evidence that the disabilities 
had gotten worse.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim.  

To the extent that notice of the degree of disability 
assignable was not provided, as the claim is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1999 rating decision, the RO granted entitlement to 
service connection for PUD and evaluated the condition as 20 
percent disabling.  The veteran appealed the 20 percent 
evaluation.

A March 1999 medical report recorded a complaint and a 
history of heartburn after vagotomy and antrectomy (Billroth 
I).  He denied dysphagia.  The veteran complained of liquid 
stools 30 minutes after meals with hypoglycemia, and 
occasional abdominal pain and cramps.  

On VA examination in March 1999, the veteran reported ongoing 
problems with severe gastrointestinal reflux disease, as well 
as epigastric and abdominal pain, despite the use of 
medication.  He denied gastrointestinal bleeds or blood in 
the stool.  He also denied nausea, vomiting, melena or 
hematochezia.  Physical examination revealed marked 
epigastric tenderness, but no palpable organomegaly or 
masses.  Bowel sounds were present.  He weighed 167 pounds at 
the time of the examination.  Rectal examination showed stool 
to be hemoccult negative on scanned specimen.  He was 
diagnosed with severe refractory peptic ulcer disease since 
1963, which continued despite treatment with surgical 
interventions.  

In April 6, 1999 the veteran underwent a Billroth II 
reconstruction with roux-en-y.  

In March 28, 2000, the veteran underwent a ventral hernia 
repair.  In May 5, 2000, an incisional hernia repair with 
mesh was performed.  The clinician noted that in April 1999, 
the veteran had undergone a conversion of his Billroth II 
anastomsis to a roux-en-y anastomosis for severe alkaline 
reflux disease.  The clinician indicated that the veteran had 
done extremely well with complete resolution of his reflux 
disease, but had developed a lower bulge in the area of his 
midline incision.  

In August 2001, the veteran underwent a repair of a recurrent 
incisional hernia with mesh.  It was noted that this 
procedure was his fourth recurrence.    

In April 2002, following a review of the veteran's case file 
and a telephone interview with the veteran, a VA examiner 
found that the revision of the veteran's Billroth I anatomy 
to a Billroth II in March 1999, helped the veteran's reflux 
symptoms substantially, although he continued to have loose 
stool and urgency after eating or drinking food.  It was also 
noted that the veteran experienced abdominal pain from 
incisional hernias, which required two repairs in 2000.  The 
veteran denied significant reflux, or use of medication.  The 
examiner indicated that the veteran had maintained a steady 
weight of 160 pounds.

By a rating decision dated in May 2002, the RO assigned a 
temporary total disability rating of 100 percent disability 
for convalescence following surgery, effective April 6, 1999 
to May 31, 1999, and from March 28, 2000 to June 30, 2000.  

In a November 2003 medical statement, Dr. R.L., indicated 
that although the Billroth II reconstruction with roux-en-y 
procedure performed in April 1999 significantly improved the 
veteran's symptoms as related to his peptic ulcer disease and 
the post-gastrectomy syndrome, the veteran continued to 
experience headaches relieved by eating, palpitations 15 to 
30 minutes after eating, and recurrent episodes of abdominal 
swelling 20 to 30 minutes after a meal, fairly typical post-
gastrectomy syndrome.  The veteran also had dumping syndrome 
with occasional episodes of severe diarrhea.  Dr. R.L. also 
noted a history of hypoglycemia improved by diet and portion 
control.  Dr. R.L. opined that the veteran continued to 
experience long-term complications of peptic ulcer disease 
and subsequent surgery from the same.  

In November 2003, the veteran indicated that as a result of 
the peptic ulcer disease, he had lost 20 pounds, now weighing 
160 pounds.  He also stated that he continued to experience 
diarrhea after meals.  

In January 2004, the RO increased the veteran's rating for 
PUD from 20 percent to 40 percent, effective November 19, 
2003, the date of Dr. R.L.'s statement.  In its rating 
decision the RO explained that although there was no evidence 
in the record that would support a finding of a weight loss 
of 20 pounds, there was evidence that the veteran had lost 
some weight.  More significantly, the RO construed Dr. R.L.'s 
statement regarding symptoms of palpitations 15 to 30 minutes 
after eating, as evidence of circulatory disturbance after 
meals.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal in May 2001, effective 
July 2, 2001, VA amended portions of 38 C.F.R. § 4.114, the 
regulation governing ratings of the digestive system.  66 
Fed. Reg. 29,488 (May 31, 2001) (codified as amended at 38 
C.F.R. § 4.114).  The amendment did not, however, change 
Diagnostic Code 7308 which is applicable to this claim.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.

Under Diagnostic Code 7308, a 20 percent evaluation may be 
assigned for a mild postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation requires a moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

Weight loss is used to evaluate digestive system disorders, 
and weight loss is important where there is appreciable loss 
sustained over a period of time, as opposed to minor weight 
loss or a greater loss for a brief period of time.  See 38 
C.F.R. § 4.112.  The Board notes that the amendments to the 
regulations used to rate the digestive system, noted above, 
also included a revision of 38 C.F.R. § 4.112 with respect to 
the definition of weight loss; however, as will be discussed 
below, clinically significant weight loss has essentially not 
been shown to be a manifestation of the veteran's PUD from 
January 26, 1999 to April 5, 1999, from June 1, 1999 to March 
27, 2000, and from July 1, 2000 to November 18, 2003. 
Consequently, the Board will only briefly discuss and compare 
below the old and new criteria for weight loss.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis

A review of the evidence of record from January 26, 1999 to 
April 5, 1999, from June 1, 1999 to March 27, 2000, and from 
July 1, 2000 to November 18, 2003, particularly the report of 
the March 1999 and April 2002 VA examinations and the VA 
treatment records, show that the veteran does not meet the 
criteria for the next higher 40 percent evaluation under 
either Diagnostic Code 7308, for these periods of time.  
During the March 1999 VA examination, the veteran reported 
ongoing problem with severe gastrointestinal reflux disease, 
as well as epigastric and abdominal pain, despite the use of 
medication.  No evidence of mild circulatory symptoms after 
meals, with diarrhea and weight loss, were recorded.

Similarly, in April 2002, following a review of the veteran's 
case file and a telephone interview with the veteran, a VA 
examiner found that the revision of the veteran's Billroth I 
anatomy to a Billroth II in March 1999, helped the veteran's 
reflux symptoms substantially, although he continued to have 
loose stool and urgency after eating or drinking food.  

Concerning weight loss, the Board notes that the veteran's 
weight fluctuated, but the change in weight was to a minor 
degree or less.  On VA examination in March 1999, the veteran 
weighed 167 pounds.  In April 2002, he reportedly weighed 160 
pounds.  The examiner indicated that the veteran had 
maintained a steady weight of 160 pounds.  The veteran's 
weight from 1999 to 2002, was relatively stable, and thus, 
there is no evidence of weight loss.

In the absence of evidence of episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals and weight loss, from January 26, 1999 to April 5, 
1999, from June 1, 1999 to March 27, 2000, and from July 1, 
2000 to November 18, 2003, the criteria for an initial or 
staged ratings higher than 20 percent for PUD have not been 
met.  

For this reason, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating higher than 20 percent for PUD, 
from January 26, 1999 to April 5, 1999, from June 1, 1999 to 
March 27, 2000, and from July 1, 2000 to November 18, 2003, 
is denied



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


